THE COURT
held: 1. That under the provisions of section 61 of the act of March 2, 1799 (1 Stat. 673), the president, through circulars from the treasury department, had regulated the manner in which the cost of goods, exhibited in a foreign depreciated currency, should be estimated in United States currency, in order to determine the rate of duties thereon; that such regulation was in force in respect to depreciations of the Austrian florin, occurring since the passage of the act of May 22d, 1S46 (9 Stat. 14); and that, to entitle the plaintiff to an allowance for any depreciation of the Austrian currency, the invoice must be accompanied by a consular certificate of the value of such currency.
2. That it was not necessary for the collector to demand a consular certificate from the importer; that the latter must prove his case fully, to maintain an action, and, in order to that end, must produce and offer to the collector a consular certificate, or a bond to produce it thereafter, to be entitled to an allowance for the depreciation of a. foreign currency. Judgment for defendant